Title: Thomas Jefferson to Benjamin Johnson, 29 November 1812
From: Jefferson, Thomas
To: Johnson, Benjamin


          Sir Poplar Forest Nov. 29. 12. 
          I intended to have gone to mr Clay’s this morning believing it would tend to ensure his meeting us. but the forenoon was so unlikely that I did not go. I will go tomorrow morning to see him and must therefore request you to put off our meeting till Tuesday morning at the hour & place agreed on. in the mean time to shorten our work after other things shall be settled, I have prepared a deed of Exchange which I inclose for your consideration. besides it’s being the kind of deed specifically proper, it is the only kind of which a single one is sufficient. I salute you with esteem & respect
          
            Th:
            Jefferson
        